DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 09/28/2020 and 09/29/2020 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best arts found during the examination process, MacLeod (US 4578675 A) and ICHIKAWA (US 20160141882 A1), disclose a system for downhole frequency re-tuning comprising receiver antenna, transmitter antenna, power amplifier, frequency sweeping system, an oscillator coupled to the power amplifier, a reflected power meter and a control module but fail to disclose, suggest or imply details such as receiver matching network, transmitter matching network and that the frequency sweeping system comprising a circulator, positioned between the power amplifier and the transmitter matching network, the circulator directing the operational power to the transmitter antenna; a reflected power meter, coupled to the circulator, the reflected power meter receiving reflected power at the transmitter antenna.
Therefore, claims 1-6 are allowed.
Consider claim 7, the best arts found during the examination process, MacLeod (US 4578675 A) and ICHIKAWA (US 20160141882 A1), disclose a system for downhole frequency re-tuning comprising receiver antenna, transmitter antenna, power amplifier, frequency sweeping system, an oscillator coupled to the power amplifier, a reflected power meter and a control module but fail to disclose, suggest or imply details such as receive, from the reflected power meter, a reflected power value, the reflected power value transmitted from the receiver antenna to the transmitter antenna responsive to operation of the transceiver antenna at the first operational frequency; determine the reflected power value is exceeds a threshold; and send instructions, to the receiver antenna, to adjust a second operational frequency of the receiver antenna.
Therefore, claims 7-14 are allowed.
Consider claim 15, the best arts found during the examination process, MacLeod (US 4578675 A) and ICHIKAWA (US 20160141882 A1), disclose a system for downhole frequency re-tuning comprising receiver antenna, transmitter antenna, power amplifier, frequency sweeping system, an oscillator coupled to the power amplifier, a reflected power meter and a control module but fail to disclose, suggest or imply determining the first reflected power value exceeds a threshold; sending, to a receiver matching network, a signal to adjust a second operational frequency of a receiver antenna; and receiving information acquired by the receiver antenna.
Therefore, claims 15-20 are allowed.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645